02-11-403-CV





















COURT
  OF APPEALS
SECOND DISTRICT OF
  TEXAS
FORT
  WORTH
 



NO. 02-11-00403-CV
 
 



EBAMBI MULENDA


 


APPELLANT



                                                                                                                             
V.
 



WILMINGTON SAVINGS FUND SOCIETY, FSB (SUCCESSOR BY MERGER
  TO CHRISTIANA BANK & TRUST COMPANY), AS OWNER TRUSTEE OF THE SECURITY
  NATIONAL FUNDING TRUST


 


APPELLEE



 
                                                                                                                             
------------
 
FROM COUNTY
COURT AT LAW NO. 1 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          On September 30, 2011, Appellant Ebambi
Mulenda filed a notice of appeal from the county court at law’s August 30, 2011
final judgment.
          On October 7, 2011, we notified appellant of
our concern that we lacked jurisdiction over the appeal because it did not
appear that the notice of appeal had been timely filed.  See Tex. R.
App. P. 26.1.  That is, because no post-judgment motion was filed to extend the
appellate deadline, appellant’s notice of appeal was due on September 29,
2011.  We informed appellant that the appeal was subject to dismissal for want
of jurisdiction unless, by October 17, 2011, appellant or any party desiring to
continue the appeal filed with the court a response showing a reasonable
explanation for the late filing of the notice of appeal or showing that the
notice of appeal was timely filed per the “mailbox” rule.  See Tex. R.
App. P. 9.2(b), 10.5(b), 26.3(b), 42.3(a); Hone v. Hanafin, 104 S.W.3d
884, 886 (Tex. 2003).  Having received no response, we dismiss the appeal for
want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
                                                                             PER
CURIAM
 
PANEL:  MCCOY, MEIER, and GABRIEL, JJ.
 
DELIVERED:  November 10, 2011 




[1]See
Tex. R. App. P. 47.4.